DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. 
On page 1, applicant has argued the Creusot fails to teach "performing a second determination that a traffic light is not detected in images provided by a camera located on or in the autonomous vehicle when the autonomous vehicle is operated with the range of the first distance and the second distance." Examiner respectfully disagrees. As was stated in the non-final rejection, the system has determined it is within a range of a first and second distance of an intersection (which is be covered in greater detail below). The system of Creusot discloses a system which determines the locations of a traffic signal from a location information, the system knows from data where traffic signals are in relation to the surrounding location. The quoted section of [50] then states “perception degradation data specifies a level of interference caused by the sun with detection of a state of a traffic light by a sensor system at a partial location” The system is creating an output of a scale stating how hard it is for the camera to see/ recognize the traffic signal due to the sun. In a case where the sun is fully interfering with the view of the traffic light, the system will output that the traffic camera is not detected/ camera perception is fully degraded and not visible to the system. 

On page 3, applicant has further argued that Creusot fails to teach that this determination is made “when the autonomous vehicle is operated with the range of the first distance and the second distance.” Examiner again disagrees, as is stated in the original non-final rejection, this limitation of the claim is extremely broad in that a vehicle must always be within a range of a first and second distance from a traffic intersection. A vehicle which is on a road is inherently within a set distance or range from a traffic intersection: be it 1 inch or 4000 miles. The argument of a specific range, such as being between 400 meters and 450 meters, from the specification on arguments page 4 is moot as the limitations are not meaningfully brought into the current claim limitations for consideration. Further, the system of Creusot is capable of locating itself in an environment in addition to having localization map information, meaning that it will always determine that it is within a range of a first and second distance of an intersection. It must make the determination as to how clearly it can detect the traffic light when it is within a possible viewing range, as a camera system is limited in distance field of view by current camera technology, the system must be making this determination within a range of a first and second distance. Finally, the system of Hanada was incorporated to more explicitly state the teaching of this distance.

On page 5, applicant has further argued that Hanada does not teach that "the autonomous vehicle is operating within a range of a first distance and a second distance from a traffic intersection, wherein the first distance is different from the second distance" as recited in 

On page 6, applicant has further argued that Urmson does not teach adjusting the maximum speed or minimum speed of the autonomous vehicle. Examiner disagrees, as was stated in the mapping of the non-final rejection, Urmson explicitly states 
“updated output to the computer so that the computer can determine whether the vehicle's then-current direction or speed should be modified in response to the sensed environment.” [55] “data 134 may include … speed limits,” [56] “This estimate may then be used by computer 110 to make various driving decisions. … the computer 110 may use the estimate to make more informed determinations for safe maneuvering of vehicle 101. For example, computer 110 may continue to navigate vehicle 110, but also increase the distances between vehicle 101 and other objects on the roadway, slow vehicle 101 down,” [96] 
	
The goal of an autonomous vehicle is to safely carry its passengers while commuting from one destination to the other, one way to ensure safety is to obey traffic road laws such as following the speed limit. Urmson determines if its variables of speed, or distance from another vehicle should be adjusted. Additionally, as is widely known by drivers, during times of poor visibility, the speed of 

Finally, on page 6, applicant has further argued that Tamura does not teach the newly added limitation of “wherein the autonomous vehicle is operated on the lane that includes a first set of multiple lane markers on one side of the lane and a second set of multiple lane markers on a second side of the lane;” Examiner respectfully disagrees, the system of Tamura teaches a camera system, placed on a vehicle which is driving in/ on a lane and detects the lane markers on the side of the lane. As shown in figure 5B of Tamura, the system is detecting multiple lane marks on both sides of the row. The system uses color differences to detect difference rows of markers at an interval. The system is operating on a lane that includes a first and second set of multiple lane markers. A new section of Tamura has been added to the mapping below of claim 9 to distantly show this teaching regarding the newly added claim limitation.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8, 13-15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urmson (U.S. Pub No. 20140081507) in view of Juette  (U.S. Pub No. 20190094136), Creusot (U.S. Pub No. #20200183386) and Hanada (Machine translation of JP 2008-15670 A) 


Regarding Claim 1

	Urmson Teaches
determining, by a computer located in an autonomous vehicle, a [[visibility related]] condition of an environment in which the autonomous vehicle is operating; (Fig 1 item 110 which is the autonomous driving computer system device within the vehicle; “As shown in FIG. 1, an autonomous driving system 100” [37]; “Like the laser data, the images may include information about the camera's surroundings including the roadway. The images may be then used to identify an indication of road weather conditions. Data from a precipitation sensor may be received by the computer, and may be used to identify an indication of road weather conditions... The weather related information may be used to identify an indication of road weather conditions. The identified indications may then be used to estimate the driving conditions of the roadway.” [36])

adjusting, based at least on the [[visibility related]] condition, a set of one or more values of one or more variables associated with a driving related operation of the autonomous vehicle; and
causing the autonomous vehicle to be driven to a destination by causing the driving related operation of one or more devices located in the autonomous vehicle based on at least the set of one or more values. (Fig 1 item 110 which is the autonomous driving computer system device within the vehicle; “For example, if a road weather condition exists, the computer 110 may use the estimate to make more informed determinations for safe maneuvering of vehicle 101. For example, computer 110 may Based on the environmental conditions, the drive system alters the driving values of the devices in the vehicle (the autonomous driving system) to alter the driving for poor environmental conditions)

causing the autonomous vehicle to be driven to a destination by causing the driving related operation of one or more devices located in the autonomous vehicle based on at least the set of one or more values. (Fig 1 item 110 which is the autonomous driving computer system device within the vehicle; “The computer may control the direction and speed of the vehicle by controlling various components... in a completely autonomous mode,” [49]; “The weather related information may be used ... The identified indications may then be used … to make a driving decision” [36]; “These road weather conditions may include conditions such as wet or icy conditions, snowy conditions, foggy conditions, etc.” [69]; “Autonomous vehicles use various computing systems to aid in the transport of passengers from one location to another.” [02] System uses weather conditions, such as visibility through fog, to make driving decisions.)

Although Urmson teaches determining a condition of an environment in which the autonomous vehicle is operating, and adjusting, based at least on the condition, a set of one or more values of one or more variables associated with a driving related operation of the autonomous vehicle, it does not explicitly disclose that the condition of an environment is a visibility related condition.  However, Juette teaches 

 determining, by a computer located in an [[autonomous]] vehicle, a visibility related condition of an environment in which the autonomous vehicle is operating; (speed warning functions may use the fog density information for adapting the vehicle speed properly ... Automated vehicle light controls may switch on the driving lights responsive to a threshold determined fog density and may turn on the fog lights responsive to a second threshold indicative of denser fog conditions (or rain, snowfall or other visibility diminishing weather conditions).” [22] system has determined a visibility related condition of the environment based on the fog threshold)

adjusting, based at least on the visibility related condition, a set of one or more values of one or more variables associated with a driving related operation of the [[autonomous]] vehicle (“Vehicle applications such as, for example, automated speed control (advanced adaptive cruise control or ACC) or speed warning functions may use the fog density information for adapting the vehicle speed properly ... Automated vehicle light controls may switch on the driving lights responsive to a threshold determined fog density and may turn on the fog lights responsive to a second threshold indicative of denser fog conditions (or rain, snowfall or other visibility diminishing weather conditions).” [22]; when visibility is low, the system adjusts driving values of the vehicle which are used to drive the vehicle)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urmson to include the teachings of as taught by Juette as it is well known in art that poor visibility increases risk while driving similar to poor driving weather conditions, by also substituting weather sensing for visibility sensing, known result of increasing driving safety.

	
Urmson and Juette does not explicitly teach wherein the determining the visibility related condition includes: performing a first determination, based on information provided by a global positioning system (GPS) transceiver located on the autonomous vehicle, that the autonomous vehicle is operating within a range of a traffic intersection, wherein the first distance is different from the second distance; performing a second determination that a traffic light is not detected in images provided by a camera located on or in the autonomous vehicle when the autonomous vehicle is operated with the range of the first distance and the second distance; and performing a third determination, in response to the first determination and the second determination, that the environment is associated with a bad visibility condition, wherein the set of one or more values are adjusted to be same as a second set of one or more values associated with the bad visibility condition. Creusot does explicitly teach:

wherein the determining the visibility related condition includes:
performing a first determination, based on information provided by a global positioning system (GPS) transceiver located on the autonomous vehicle, (“The location of the sensor system 1 101 can be based upon at least one of a latitude value, a longitude value, or an elevation value. The localization system 118 can likewise determine the orientation of the sensor system 1 101 at the location of the sensor system 1 101,” [33] Though not expressly a GPS, the location system performs all functions of a GPS.)

performing a second determination that a traffic light is not detected in images provided by a camera located on or in the autonomous vehicle when the autonomous vehicle is operated with the range of the first distance and the second distance; and
performing a third determination, in response to the first determination and the second determination, that the environment is associated with a bad visibility condition, wherein the set of one or more values are adjusted to be same as a second set of one or more values associated with the bad visibility condition. (“the sensor system 1 101 can refer to a camera sensor system.” [29]; “At 606, a location of at least one traffic light is identified from the location information. At 608, positions of the sun are determined relative to the locations and orientations … perception degradation data is generated for the locations and the orientations within the environment based upon the location of the at least one traffic light and the positions of the sun relative to the locations and the orientations within the environment for the dates and the times of day. Perception degradation data specifies a level of interference caused by the sun with detection of a state of a traffic light by a sensor system at a particular location and a particular orientation within the environment for a given date and a given time of day.” [50]; “the mechanical systems can be controlled by the control system 124 to execute a maneuver that reduces perception degradation to the sensor system 1 101 when the perception degradation to the sensor system 1 101 is determined to exceed the threshold level of perception degradation” [36] System has detected poor visibility of a known traffic light ahead, if the degradation is too severe, then the traffic light would be invisible to the sensor unit. The unit detects the degradation of the view of the traffic light and takes action to increase viewing quality, seen as changing the “seconds value” based on poor visibility conditions. It is well known in the art that a vehicle is always within a range of an intersection between a first and second set of distances. Distance is never specified in the instant application so any amount of distance would be acceptable for the claims as written for the vehicle to be within in relation to the intersection.)

	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified Urmson and Juette to include the teachings of as taught by Creusot as “Thus, in instances where perception degradation to the sensor system can compromise the navigational integrity of the autonomous vehicle, additional safeguards may be desirable.” [3] this would improve the safety of the vehicle as the system could fully comprehend the direction of the traffic lights ahead.

The combination of Urmson, Juette, and Creusot does not explicitly teach that the autonomous vehicle is operating within a range of a first distance and a second distance of a traffic intersection, wherein the first distance is different from the second distance. However, Hanada does teach

that the [autonomous] vehicle is operating within a range of a first distance and a second distance of a traffic intersection, wherein the first distance is different from the second distance; (“Subsequently, in step 255, the required time for passage is estimated. There are two estimation methods: a method in which the empty vehicle space calculated in step 230 can accommodate the number of front vehicles 21 to 23 specified in step 250, and a method in the case where it cannot be accommodated. In addition, how many vehicles can be accommodated in a certain space, (Length of empty vehicle space) / (average length of vehicle (for example, 2 meters)) It is specified by the mathematical formula. The average overall length of the vehicle may be recorded in the ROM of the control unit 43 in advance.” Pg. 6 par 8; System determines how many vehicles are between ego vehicle and intersection and approximate time it will take ego vehicle to reach intersection. The time accommodation and non-accommodation distances are two different distances from the intersection. By applying this to the autonomous vehicle taught by Urmson, the autonomous vehicle would be operating within a first and second distance from a traffic intersection, something well known in the art, as vehicles are always within a distance of a traffic intersection.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified Urmson, Juette, and Creusot to include the teachings of as taught by as Hanada to give system understanding of how much time it has to reach intersection/ needs to read the signal. “an object of the present invention is to provide a technique for calculating and outputting a time required for a vehicle before an intersection to pass through the intersection.” Pg. 2 par 4. This would improve safety as the system would know if it expects to travel through the intersection without a stop first, or if the system will expect a stop before traversing the intersection.


Regarding claim 2
The combinations of Urmson, Juette, Creusot, and Hanada as shown in the rejection above, disclosed the limitations of claim 1
Juette further teaches:

wherein the determining the visibility related condition includes:
performing a first determination, based on sensor data provided by a light sensor, that an amount of light of the environment is less than a threshold value, wherein the light sensor is located on or in the autonomous vehicle; and (“Lighting control systems are currently made in a way to detect the light brightness outside of a vehicle for turning the rear and head lights … on when it is getting dark. Typical solutions have light sensitive sensor” [4]; System uses sensor data to detect the amount of light in the environment. When it is getting dark, the headlights activate. This means that there is an inherent threshold in the system which detects a low light/ visibility condition)


performing a second determination, in response to the first determination, that the environment is associated with a bad visibility condition, wherein the set of one or more values are adjusted to be same as a second set of one or more values associated with the bad visibility condition. (“Lighting control systems are currently made in a way to detect the light brightness outside of a vehicle for turning the rear and head lights … on when it is getting dark. Typical solutions have light sensitive sensor” [4]; “the presence of fog can be inferred (due to the current distance resolution being less than a threshold distance normal for that camera in non-foggy conditions). For example, a given camera, during non-foggy driving conditions, can have a distance resolution of farthest-away object detection of about 150 meters or more. However, in foggy conditions, this first object detection distance can drop to 50 meters or less. Thus, a threshold distance used in the system of the present invention may be 50 meters or 75 meters (or more or less), and the threshold distance may be selected based on the camera optics, pixel resolution, and/or field of view (narrow versus wide) or the like [24]; system has a light sensor which detects light outside the vehicle. When the light sensed is below an inherent threshold the system has decided that the visibility is poor in that it has made the decision to turn on the head lights. The headlights are changed from a value “off” to a predetermined value of “on” based on the bad visibility, meaning that it has made the determination that there is a bad visibility condition and has adjusted the values to a second set of values associated with bad visibility condition in that the headlights have gone from the off to on value, which is well known to be associated with poor visibility conditions.


Regarding claim 3
The combinations of Urmson, Juette, Creusot, and Hanada, as shown in the rejection above, disclosed the limitations of claim 1

wherein the determining the visibility related condition includes:
performing a first determination, based on an image provided by a camera, that an amount of light of the environment is less than a threshold value, wherein the camera is located on or in the autonomous vehicle; (“Lighting control systems are currently made in a way to detect the light brightness outside of a vehicle for turning the rear and head lights… on when it is getting dark. Typical solutions have light sensitive sensors or cameras.” [4]; “the presence of fog can be inferred (due to the current distance resolution being less than a threshold distance normal for that camera in non-foggy conditions). For example, a given camera, during non-foggy driving conditions, can have a distance resolution of farthest-away object detection of about 150 meters or more. However, in foggy conditions, this first object detection distance can drop to 50 meters or less. Thus, a threshold distance used in the system of the present invention may be 50 meters or 75 ystem has a light sensor which detects light outside the vehicle. When the light sensed is below an inherent threshold the system has decided that the visibility is poor in that it has made the decision to turn on the head lights. The system has determined that the light in the image is below a threshold value

performing a second determination, in response to the first determination, that the environment is associated with a bad visibility condition, wherein the set of one or more values are adjusted to be same as a second set of one or more values associated with the bad visibility condition. (detect the light brightness outside of a vehicle for turning the rear and head lights… on when it is getting dark.” [4]; “the presence of fog can be inferred (due to the current distance resolution being less than a threshold distance normal for that camera in non-foggy conditions). For example, a given camera, during non-foggy driving conditions, can have a distance resolution of farthest-away object detection of about 150 meters or more. However, in foggy conditions, this first object detection distance can drop to 50 meters or less. Thus, a threshold distance used in the system of the present invention may be 50 meters or 75 meters (or more or less), and the threshold distance may be selected based on the camera optics, pixel resolution, and/or field of view (narrow versus wide) or the like [24]; System has determined the low light represents poor visibility and sets the headlight value to one, the value associated with bad visibility conditions.


Regarding claim 4
The combinations of Urmson, Juette, Creusot, and Hanada, as shown in the rejection above, disclosed the limitations of claim 1
Juette further teaches:

wherein the determining the visibility related condition includes:
performing a first determination, based on a senor data provided by a light sensor or a camera, that an amount of light of the environment is greater than or equal to a threshold value, wherein the light sensor or the camera is located on or in the autonomous vehicle; and (“Lighting control systems are currently made in a way to detect the light brightness outside of a vehicle for turning the rear and head lights… on when it is getting dark. Typical solutions have light sensitive sensors or cameras.” [4] The system takes the action to turn on the headlights when light is sensed below a certain threshold where the light sensor is placed on the vehicle. This also means that the vehicle knows when the light in the environment is above a threshold, as it does not turn on the headlights until the light condition is below the threshold of darkness. The vehicle has determined that the light in the environment is greater than a threshold value)


performing a second determination, in response to the first determination, that the environment is associated with a good visibility condition, wherein the set of one or more values are adjusted to be same as a third set of one or more values associated with the good visibility condition. (“Lighting control systems are currently made in a way to detect the light brightness outside of a vehicle for turning the rear and head lights… on when it is getting dark. Typical solutions have light sensitive sensors or cameras.” A camera is used to detect the light level outside of a vehicle. There is an inherent determination that the light is above an inherent threshold to not turn on the headlights, which are associated with a good visibility condition. In this case the headlights are changed to the “off” state which is well known in the art to be used in good visibility conditions. The system has changed the headlights to the third value condition associated with good visibility. It is well known in the art that setting changed to due to poor visibility conditions and are changed back once the poor visibility conditions have subsided to settings for a good visibility condition e.g. when it is dark outside, the light is below the threshold value and the headlights are one, once light has risen above the threshold, the lights will be turned off, changing them to the third value set associated with good visibility.)


Regarding claim 6
The combination of Urmson, Juette, Creusot, and Hanada, as shown in the rejection above, disclosed the limitations of claim 1.

Creusot teaches:
wherein the determining the visibility related condition includes:
performing a first determination, based on information provided by a global positioning system (GPS) device located on the autonomous vehicle, (“The location of the sensor system 1 101 can be based upon at least one of a latitude value, a longitude value, or an elevation value. The localization system 118 can likewise determine the orientation of the sensor system 1 101 at the location of the sensor system 1 101,” [33] Though not expressly a GPS, the location system performs all functions of a GPS. Based on location knowledge of vehicle, vehicle is operating within a first and second distance of a traffic intersection

performing a second determination that a traffic light is detected in images provided by a camera located on or in the autonomous vehicle when the autonomous vehicle is operated with the range of the first distance and the second distance; and
performing a third determination, in response to the first determination and the second determination, that the environment is associated with a good visibility condition, wherein the set of one or more values are adjusted to be same as a third set of one or more values associated with the good visibility condition. (“the sensor system 1 101 can refer to a camera sensor system.” [29]; “At 606, a location of at least one traffic light is identified from the location information. At 608, positions of the sun are determined relative to the locations and orientations … perception degradation data is generated for the locations and the orientations within the environment based upon the location of the at least one traffic light and the positions of the sun relative to the locations and the orientations within the environment for the dates and the times of day. Perception degradation data specifies a level of interference caused by the sun with detection of a state of a traffic light by a sensor system at a particular location and a particular orientation within the environment for a given date and a given time of day.” [50]; “the mechanical systems can be controlled by the control system 124 to execute a maneuver that reduces perception degradation to the sensor system 1 101 when the perception degradation to the sensor system 1 101 is determined to exceed the threshold level of perception degradation” [36] System detects poor visibility of a traffic light and takes action when poor visibility is detected. Inherent that when the visibility is good, traffic light is fully detected, no action is taken which is the equivalent of maintaining the original drive values, or having)


Hanada teaches

that the [autonomous] vehicle is operating within a range of a first distance and a second distance from a traffic intersection, wherein the first distance is different from the second distance; (“Subsequently, in step 255, the required time for passage is estimated. There are two estimation methods: a method in which the empty vehicle space calculated in step 230 can accommodate the number of front vehicles 21 to 23 specified in step 250, and a method in the case where it cannot be accommodated. In addition, how many vehicles can be accommodated in a certain space, (Length of empty vehicle space) / (average length of vehicle (for example, 2 meters)) It is specified by the mathematical formula. The average overall length of the vehicle may be recorded in the ROM of the control unit 43 in advance.” Pg. 6 par 8; System determines how many vehicles are between ego vehicle and intersection and approximate time it will take ego vehicle to reach intersection. The time accommodation and non-accommodation distances are two different distances from the intersection. By applying this to the autonomous vehicle taught by Urmson, the autonomous vehicle would be operating within a first and second distance from a traffic intersection, something well known in the art, as vehicles are always within a distance of a traffic intersection.


Regarding claim 7
The combination of Urmson, Juette, Creusot, and Hanada, as shown in the rejection above, disclosed the limitations of claim 6.

	wherein the first distance and the second distance are based on a number of vehicles located within a distance in front of the autonomous vehicle. (“This makes it possible to calculate the required time to pass through the intersection based on the relationship between the number of vehicles traveling in the same direction and the vacant vehicle space” Pg. 2 par 10;
“Subsequently, in step 255, the required time for passage is estimated. There are two estimation methods: a method in which the empty vehicle space calculated in step 230 can accommodate the number of front vehicles 21 to 23 specified in step 250, and a method in the case where it cannot be accommodated. In addition, how many vehicles can be accommodated in a certain space, (Length of empty vehicle space) / (average length of vehicle (for example, 2 meters)) It is specified by the mathematical formula. The average overall length of the vehicle may be recorded in the ROM of the control unit 43 in advance.” Pg. 6 par 8 System uses other cars in front of vehicle to estimate if the vehicle will make it to the intersection within the light cycle. System creates two distances based on if vehicle is close enough to make it this cycle or too far and will need to wait a cycle. The time accommodation and non-accommodation distances are two different distances from the intersection. This teaching would be obvious to apply to the autonomous driving system of Urmson as it would have the autonomous driving system react to the accommodation notice instead of the driver as taught in the specification of Hanada.)


Regarding claim 8:

Claim 8 recites an apparatus having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.

Regarding claim 13
The combinations of Urmson, Juette, Creusot, and Hanada, as shown in the rejection above, disclosed the limitations of claim 8

	Urmson further teaches:
wherein the determine the visibility related condition includes determine whether the environment is associated with either a good visibility condition or a bad visibility condition based on a weather condition of the environment, (“The weather related information may be used ... to make a driving decision” [36]; “These road weather conditions may include conditions such as wet or icy conditions, snowy conditions, foggy conditions, etc.” [69] System uses weather conditions, such as visibility through fog to detect visibility)

Juette further teaches:

wherein the adjust the set of one or more values includes:
adjust the set of one or more values to be same as a second set of values associated with the good visibility condition, (“Thus, if the distance resolution at which during normal non-foggy driving conditions, the presence of fog can be inferred (due to the current distance resolution being less than a threshold distance normal for that camera in non-foggy conditions). [21]; “a higher degree of fog may be inferred, and the fog lights may be activated to enhance visibility in the foggy driving conditions.” [23] System can decide when visibility conditions are normal. System will change values when poor visibility is found, system will implicitly maintain values during good visibility which is equivalent to switching to a “second” set of values for good visibility when the second set of values is the same value as the normal operation values associated with normal driving)

adjust the set of one or more values to be same as a third set of values associated with the bad visibility condition. (“a higher degree of fog may be inferred, and the fog lights may be activated to enhance visibility in the foggy driving conditions.” [23] When visibility is poor, system values are changed to a value selected for poor visibility. Settings are known to be preset by programming based on the visibility detected by the system.)



Regarding claim 14:

Claim 14 recites a non-transitory computer readable program storage medium having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.



Regarding claim 15:

As shown in the rejection above, Urmson, Juette, Creusot, and Hanada disclosed the limitations of claim 14.

Claim 15 recites a Non-transitory computer having substantially the same limitation as claim 13 above, therefore it is rejected for the same reason as claim 13.

Regarding claim 18

	As shown in the rejection above, Urmson, Juette, Creusot, and Hanada disclosed the limitations of claim 14.

	Urmson further teaches:
		
wherein the one or more variables includes a maximum speed for the autonomous vehicle or a minimum distance between the autonomous vehicle and another vehicle located in a same lane as the autonomous vehicle and immediately in front of the autonomous vehicle. (“updated output to the computer so that the computer can determine whether the vehicle's then-current direction or speed should be modified in response to the sensed environment.” [55] “data 134 may include … speed limits,” [56] “This estimate may then be used by computer 110 to make various driving decisions. … the but also increase the distances between vehicle 101 and other objects on the roadway, slow vehicle 101 down,” [96] System uses environment data to adjust maximum safe speed of vehicle, value changes depending on environment, fog/ poor visibility is an environment condition which would affect driving


Regarding claim 20

	As shown in the rejection above, Urmson, Juette, Creusot, and Hanada disclosed the limitations of claim 14.

	Urmson further teaches:

wherein the causing the driving related operations of the one or more devices includes:		
sending instructions to apply brakes on the autonomous vehicle upon determining that a current speed of the autonomous vehicle is greater than a maximum speed or upon determining that a distance between the autonomous vehicle and another vehicle immediately in front of the autonomous vehicle is less than a minimum distance, and 
wherein the one or more values includes the maximum speed and the minimum distance (“updated output to the computer so that the computer can determine whether the vehicle's then-current direction or speed should be modified in response to the sensed environment.” [55] “data 134 may include … speed limits,” [56] “This estimate may then be used by computer 110 to make various driving decisions. … For example, computer 110 may continue to navigate vehicle 110, but also … slow vehicle 101 down,” [96] Based on maximum speed to use based on environment data, the vehicle can slow itself down. The value is affected by the changing weather conditions which change the visibility around the vehicle





Claim(s) 9, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urmson, Juette, Creusot, and Hanada, in further view of Tamura (U.S. Pub No. #20200183386).

Regarding claim 9
The combination of Urmson, Juette, Creusot, and Hanada, as shown in the rejection above, disclosed the limitations of claim 8.
	
Urmson, Juette, Creusot, and Hanada does not explicitly teach wherein the determine the visibility related condition includes: perform a first determination, based on an image provided by a camera, that a number of lane markers located on a road within a distance of a location of the autonomous vehicle is less than a threshold value, wherein the camera is located on or in the autonomous vehicle; and perform a second determination, in response to the first determination, that the environment is associated with a bad visibility condition, wherein the set of one or more Tamura does explicitly teach:

wherein the determine the visibility related condition includes:
perform a first determination, based on an image provided by a camera, that a number of lane markers located on a [[Road]] lane within a distance of a location of the autonomous vehicle is less than a threshold value, wherein the camera is located on or in the autonomous vehicle; and wherein the autonomous vehicle is operated on the lane that includes a first set of multiple lane markers on one side of the lane and a second set of multiple lane markers on a second side of the lane; (Fig 1, item 2, Imaging unit, camera placed on vehicle; “The search range setting processor 30 executes a search range setting process to set a lane line search range sa as a range within which a lane line is to be searched within the reference image.” [73]; “In the case where no lane line is detected, a comparatively wide range is set for the right lane line search range saR and the left lane line search range saL, so as to encompass a range” [74]; “FIG. 5A illustrates the luminance emphasis mode. In the luminance emphasis mode, firstly, rows in which a lane line portion is detected on the basis of a luminance image are set as luminance-emphasis luminance rows Lbvb (denoted by thick solid lines in the figure), and rows in which a lane line portion is detected on the basis of a color difference image are set as luminance-emphasis color difference rows Lbvc (denoted by thick broken lines in the figures), for the right lane line search range saR and for the left lane line search range saL. In the case of the implementation, the luminance-emphasis color difference rows Lbvc are disposed in such a manner that the intervals between rows correspond to a constant distance (for instance, 2 m intervals) in actual space. That is, the intervals between the luminance-emphasis color System searches an area near vehicle for lanes, if number of lanes detected are below threshold of desired lanes (detecting 0, 1, or 2 lanes), vehicle expands its search area. When visibility is low, then the system is not be able to detect surrounding lanes. The camera is on the vehicle which is currently being driven on the road. The system is detecting different sets of colors at intervals showing the system is detecting a number of separate lane markers on either side of the road)

perform a second determination, in response to the first determination, that the environment is associated with a bad visibility condition, wherein the set of one or more values are adjusted to be same as a second set of one or more values associated with the bad visibility condition. (“In the case where no lane line is detected, a comparatively wide range is set for the right lane line search range saR and the left lane line search range saL, so as to encompass a range” [74] System has changed value based on poor visibility to a value associated with poor visibility (expanding search area))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified Urmson, Juette, Creusot, and Hanada to include the teachings of as taught by Tamura as it is well known in the art that due to poor visibility, vehicle sensor systems are unable to see the environment clearly. By including the teachings of Tamura into the system of Urmson and Juette, the system would recognize lane lines and when none were detected, change the search area looking to a search area based on a bad visibility condition, thus ensuring the vehicle safety maintains its lane on the road to avoid collisions with other vehicles.

Regarding claim 11
The combination of Urmson, Juette, Creusot, and Hanada, as shown in the rejection above, disclosed the limitations of claim 8.

	Tamura teaches
		wherein the determine the visibility related condition includes:
 a first determination, based on a point cloud data or an image respectively provided by a light detection and ranging (LiDAR) sensor or a camera, that a number of lane markers located on a road within a distance of a location of the autonomous vehicle is greater than or equal to a threshold value, wherein the LiDAR sensor or the camera is located on or in the autonomous vehicle; (Fig 1, item 2, Imaging unit, camera placed on vehicle; “The search range setting processor 30 executes a search range setting process to set a lane line search range sa as a range within which a lane line is to be searched within the reference image.” [73]; “In the case where no lane line is detected, a comparatively wide range is set for the right lane line search range saR and the left lane line search range saL, so as to encompass a range” [74] System searches an area near vehicle for lanes, if number of lanes detected are below threshold of desired lanes, vehicle expands its search area)

perform a second determination, in response to the first determination, that the environment is associated with a good visibility condition, wherein the set of one or more values are adjusted to be same as a third set of one or more values associated with the good visibility condition. (“In the case where no lane line is detected, a comparatively wide range is set for the right lane line search range saR and the left lane line System has changed value based on poor visibility to a value associated with poor visibility (expanding search area))


Regarding claim 19

	As show in the rejection above, Urmson, Juette, Creusot, and Hanada disclosed the limitations of claim 14

	Tamura teaches:

wherein the adjusting the set of one or more values is based the visibility related condition and a number of lanes on a road on which the autonomous vehicle is operating. (Fig 1, item 2, Imaging unit, camera placed on vehicle; “The search range setting processor 30 executes a search range setting process to set a lane line search range sa as a range within which a lane line is to be searched within the reference image.” [73]; “In the case where no lane line is detected, a comparatively wide range is set for the right lane line search range saR and the left lane line search range saL, so as to encompass a range” [74] System searches an area near vehicle for visibility of a number of lanes, if number of lanes detected are below threshold of desired lanes, vehicle expands its search area, which is adjusting the set of values based on the visibility condition due to the visibility of the lanes being poor.  Would be obvious to use these teachings for poor visibility conditions and adjust driving settings to increase driving safety by driving within proper lanes


(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urmson, Juette, Creusot, Hanada and Tamura, in further view of Ogawa (U.S. Pub No. # 20070276599).

Regarding claim 10
The combination of Urmson, Juette, Creusot, Hanada and Tamura as shown in the rejection above, disclosed the limitations of claim 8.

	Tamura further teaches
wherein the determine the visibility related condition includes:
perform a first determination, based on a [point cloud] data provided by a [light detection and ranging (LiDAR)] sensor, that a number of lane markers located on a road within a distance of a location of the autonomous vehicle is less than a threshold value, wherein the LiDAR sensor is located on or in the autonomous vehicle; (Fig 1, item 2, Imaging unit, camera placed on vehicle; “The search range setting processor 30 executes a search range setting process to set a lane line search range sa as a range within which a lane line is to be searched within the reference image.” [73]; “In the case where no lane line is detected, a comparatively wide range is set for the right lane line search range saR and the left lane line search range saL, so as to encompass a range” [74] System searches an area near vehicle for lanes, if number of lanes detected are below threshold of desired lanes, vehicle expands its search area

perform a second determination, in response to the first determination, that the environment is associated with a bad visibility condition, wherein the set of one or more values are adjusted to be same as a second set of one or more values associated with the bad visibility condition. (“In the case where no lane line is detected, a comparatively wide range is set for the right lane line search range saR and the left lane line search range saL, so as to encompass a range” [74] System has changed value based on poor visibility to a value associated with poor visibility (expanding search area))


	The combination of Urmson, Juette, Creusot, Hanada and Tamura does not explicitly teach that the point cloud data is provided by a Lidar system, However, Ogawa does explicitly teach:

perform a first determination, based on a point cloud data provided by a light detection and ranging (LiDAR) sensor, that [a number of] lane markers are located on a road within a distance of a location of the autonomous vehicle [is less than a threshold value,] wherein the LiDAR sensor is located on or in the autonomous vehicle; (“The apparatus performs recognitions for lane markers on roads periodically (i.e., with repeated cycles from a past cycle (including a previous cycle) to a present cycle, further to a future cycle (including a next cycle). The apparatus is provided in a subject vehicle and includes a lidar instrument 10 (i.e., a laser radar instrument) and a signal processor 20, as shown in FIG. 1.” [22]; “The lidar instrument 10 is a known in-vehicle laser radar sensor. It scans (i.e., radiates laser beams to) surfaces of a road ahead of (i.e., frontward of) the subject vehicle in a range having a predetermined angle, and receives the reflection. Here, the lidar instrument 10 may scan surfaces rearward of the subject vehicle. The lidar instrument 10 measures a distance to a reflection object” [23]; The LIDAR creates point cloud data of a viewed area, the data output well known in the art of a lidar. The lidar is used to detect the lane markers around the vehicle. The lidar would only be able to detect visible lane lines based on the visibility conditions of the environment and the hardware capabilities of the sensor that there are lane markers within a distance of the autonomous vehicle. This Lidar data would be used by the system to detect a number of lanes around the vehicle to determine a visibility condition of the system)

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified Urmson, Juette, Creusot, Hanada and Tamura to include the teachings of as taught by Ogawa to use a lidar to sense the lane markers around the vehicle. It is well known in the art that lidar systems create point cloud data, by a simple substation of the camera for a lidar system, the system would read point cloud data to detect lane markers, the system would then use this input for the predictable solution of detecting lane markers within a range of the vehicle as was taught through Urmson, Juette, and Tamura.



Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urmson, Juette, Creusot, Hanada and Tamura in further view of Staempfle (U.S. Pat No. #20090326752).

Regarding claim 12
The combination of Urmson, Juette, Creusot, Hanada and Tamura as shown in the rejection above, disclosed the limitations of claim 11.
	
Urmson, Juette, Creusot, Hanada and Tamura does not explicitly teach wherein the threshold value is based on a number of vehicles located within a distance in front of the autonomous vehicle. Staempfle does explicitly teach:

wherein the threshold value is based on a number of vehicles located within a distance in front of the autonomous vehicle (“Moving objects detected by the sensors of the host vehicle, thus in particular other vehicles 40, 41, 43 from traffic zone 10, are assigned to traffic lanes lane 1, lane 2, and lane 4 ascertained using the model. The plausibility for the existence of the particular lane increases with each assignment of this type. “[19]; “The existence of the traffic lanes detected by the sensors is checked on the basis of the weighted lane data in function module 24. In function module 25, a plausibility check is performed on the basis of the weighted lane data, and the most plausible model of the traffic lanes is computed. …In function module 27, the data about the calculated traffic lanes and the most plausible models are combined and transmitted as output information to function module 7.” [0023] System has used the number of surrounding vehicles to estimate the number of lane markers around the vehicle. Would combine to ensure that for sensed vehicles in different lateral positions, lane markers for the positions are visible

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified Urmson, Juette, Creusot, Hanada and Tamura to include the teachings of as taught by Staempfle because the “methods of the present invention is to provide information about the number of traffic lanes on the road surface and the direction of movement of the vehicles in the traffic lanes. In addition, the method should make an average velocity for each detected traffic lane available.” [4] This would allow the vehicle to safety detect lanes, vehicles in the lanes to ensure accidental collisions do not happen.

(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urmson, and Juette in further view of Lee (U.S. Pub No. #20180148053).

Regarding claim 16
The combination of Urmson, Juette, Creusot, and Hanada, as shown in the rejection above, disclosed the limitations of claim 15.
	
Urmson, Juette, Creusot, and Hanada does not explicitly teach herein the autonomous vehicle is determined to operate in the bad visibility condition in response to determining that the location of the autonomous vehicle is within a pre-determined distance of a canyon or a tunnel, Lee does explicitly teach:
wherein the autonomous vehicle is determined to operate in the bad visibility condition in response to determining that the location of the autonomous vehicle is within a pre-determined distance of a canyon or a tunnel. (“In a case in which a vehicle enters a shaded area, for example, a tunnel, a vehicle velocity control apparatus determines a visibility distance based on a visible range obtainable with respect to the shaded area. Referring to FIG. 18, for example, the vehicle velocity control apparatus acquires an input image 1800 before the vehicle enters a tunnel…Thus, the vehicle velocity control apparatus determines a velocity of the vehicle based on the visibility distance 1911” [120] System determines poor visibility due to an upcoming tunnel, at a set distance before the tunnel the system readies itself for the poor visibility conditions to be prepared to enter the tunnel. System therefore determines when it is within a pre-determined distance of the tunnel when the system changes its driving to prepare for the reduced visibility

Urmson, Juette, Creusot, and Hanada to include the teachings of as taught by Lee as preparing for poor visibility conditions in a tunnel would “thereby preventing a risk of collision event in a situation that there may be a potential dangerous object due to the invisible region 1850, 1950 before the vehicle enters the shaded area” [122].


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urmson, Juette, Creusot, and Hanada, in further view of Stadler (English translation of DE 102018210885 A1)

Regarding claim 17
The combination of Urmson, Juette, Creusot, and Hanada, as shown in the rejection above, disclosed the limitations of claim 14.

	Juette Further teaches:

		wherein the adjusting the set of one or more values includes:		
		adjusting the set of one or more values to be same as a second set of values associated with the good visibility condition, or
adjusting the set of one or more values to be same as a third set of values associated with the bad visibility condition. (“Vehicle applications such as, for example, automated speed control (advanced adaptive cruise control or ACC) or speed warning functions may use the fog density information for adapting the vehicle speed properly” [22] System uses visibility conditions (good or bad based on fog density) to adjust driving values of the vehicle to computer set values, representing either the “second” or “third” value)


Urmson, Juette, Creusot, and Hanada does not explicitly teach wherein the determining the visibility related condition includes determining whether the environment is associated with either a good visibility condition or a bad visibility condition based on a date and time when the autonomous vehicle is operating in the environment, Stadler does explicitly teach:

wherein the determining the visibility related condition includes determining whether the environment is associated with either a good visibility condition or a bad visibility condition based on a date and time when the autonomous vehicle is operating in the environment (“the acquisition of the weather data can result in the second partial value of the total value of the fog probability “pg. 4 par 2; “For example, weather data from the weather database … can be stored in the motor vehicle... The evaluation device can be set up to access the history data and / or the stored data and determine the third partial value of the total value from this data… the recording device or a recording device of the motor vehicle can be set up to include further input variables, such as a current season and / or a current time of day and / or a current position and / or a current temperature and / or a current one Humidity, to be taken into account.” Pg. 4 par 5 System is using historical weather data to assess fog (poor visibility) probability, seasons incorporate date information.)

Urmson, Juette, Creusot, and Hanada to include the teachings of as taught by Stadler because “a safety precaution during the operation of the motor vehicle can increase the safety of the motor vehicle, in particular of the occupants of the motor vehicle” pg5 par 6. By accounting for estimated visibility conditions, the vehicle can take preemptive action to be in a state ready for poor visibility conditions.

Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668